Citation Nr: 0511909	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  02-16 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
October 1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2001 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT


1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claims and 
has indicated which portion of that information and evidence, 
if any, is to be provided by him and which portion, if any, 
VA would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

3.  The veteran does not have PTSD.

4.  The veteran has a current diagnosis of Type II diabetes 
mellitus.

5.  The veteran did not serve in the Republic of Vietnam; the 
veteran was not exposed to herbicides during service.

6.  There is no medical evidence relating the veteran's 
diabetes mellitus to any event or injury in service or any 
applicable presumptive period thereafter.




CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2004).

2.  Service connection is not warranted for diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  

As discussed below, the RO fulfilled its duties to inform and 
assist the veteran on these claims.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
veteran is not prejudiced by appellate review.

A substantially complete application for the veteran's claim 
of service connection for PTSD was received on December 8, 
1998.  A substantially complete application for the veteran's 
claim of service connection for diabetes mellitus was 
received on March 29, 1999.  In a March 2000 rating decision, 
the RO found that the veteran's claims of entitlement to 
service connection were not well-grounded.  Only after the 
March 2000 rating action was promulgated did the RO, on June 
4, 2001, provide notice to the veteran regarding what 
information and evidence is needed to substantiate his claim 
of service connection for diabetes mellitus, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  The VCAA provides 
that a claim denied as not well grounded between July 14, 
1999, and November 9, 2000, such as the service-connection 
claims decided in March 2000, can be readjudicated under the 
provisions of the new law.  VCAA, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West 2002).  
In the August 2001 rating decision on appeal, the veteran's 
claims were readjudicated again denied.  Only after the 
August 2001 rating action was promulgated did the RO on June 
30, 2003, provide notice to the veteran regarding what 
information and evidence is needed to substantiate his claim 
of service connection for PTSD, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran on June 4, 2001, and June 30, 
2003, was not given prior to the first AOJ adjudication of 
the claims, the notice was provided by VA at that time, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After that notice was provided, the veteran's case was 
readjudicated.  The veteran's claim of service connection for 
diabetes mellitus was readjudicated in the August 2001 rating 
decision on appeal, and Supplemental Statements of the Case 
(SSOCs), adjudicating both of the veteran's claims, were 
provided to the veteran in March 2004 and November 2004.  
These actions essentially cured the error in the timing of the 
notice.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims, and 
to respond to VA notices.  Therefore, to decide the appeal 
would not be prejudicial error to the veteran.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letters from the RO dated on June 4, 
2001, and June 30, 2003, complied with these requirements.

Additionally, the Board notes that the June 4, 2001, and June 
30, 2003 letters to the veteran properly notified him of his 
statutory rights.  That is, even though the June 4, 2001 
letter requested a response within 60 days and the June 30, 
2003 letter requested a response within 30 days, a recently 
enacted amendment to the VCAA clarified that the one-year 
period within which evidence may be submitted does not 
prohibit VA from making a decision on a claim before 
expiration of that time period.  38 U.S.C. §§ 5102, 5103.

As for VA's duty to assist a veteran, the veteran's service 
medical records, service personnel records, and VA medical 
records have been obtained.  There is no indication that 
relevant (i.e., pertaining to treatment for the claimed 
disabilities) records exist that have not been obtained.  The 
veteran has reported psychiatric treatment following his 
military service at a hospital in California; however, in a 
February 2003response to a request for more specific 
identifying information from VA, the veteran stated that he 
did not recall the name of the hospital.  Without additional 
information, any attempt to obtain those records would be 
futile.

As for VA's duty to obtain any medical examinations, although 
there has not been a VA examination to determine whether the 
veteran has PTSD or diabetes mellitus as a result of his 
military service, the Board finds that a VA examination is 
not warranted in this case.  The VCAA requires VA to provide 
a medical examination when such a decision is necessary to 
make a decision on a claim.  The VCAA specifically indicates 
that an examination is deemed "necessary" only if the 
evidence of record includes competent evidence that the 
claimant has a current disability and that the disability may 
be associated with the claimant's military service but the 
case does not contain sufficient medical evidence for a 
decision to be made.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
see also 38 C.F.R. § 3.159(c)(4) (2004).  In this case, as 
will be explained further below, the veteran has not been 
diagnosed with PTSD, and, thus, a VA examination is not 
warranted.  Regarding the veteran's diabetes mellitus, a 
medical opinion is not needed with regard to this claim 
because there is no competent evidence that indicates that 
the veteran's diabetes mellitus or symptoms thereof may be 
associated with an established event, injury, or disease in 
service.  The Board concludes there is sufficient evidence to 
evaluate the veteran's claims.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the veteran resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2004).  There is no 
reasonable possibility that further assistance to the veteran 
would substantiate his claims.  See 38 C.F.R. § 3.159(d) 
(2004).


Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to:  the 
veteran's service medical records, contentions by the veteran 
and his representative, records of VA treatment of the 
veteran dated from November 1979 to October 2004, and 
statements by members of the veteran's family.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows or fails to show for 
his each of his claims.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.


1.  PTSD

More specifically, service connection for PTSD requires: (1) 
medical evidence establishing a diagnosis of the condition; 
(2) credible supporting evidence that the claimed inservice 
stressor occurred; and, (3) a link established by medical 
evidence, between current symptoms and an in-service 
stressor.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004).

In this case, the veteran has received substantial 
psychiatric treatment from VA, but he does not have PTSD.  
Rather, the preponderance of the evidence shows, indeed the 
evidence overwhelmingly shows, that the veteran has been 
diagnosed with paranoid schizophrenia, not PTSD.  (The 
veteran's claims of entitlement to service connection 
schizophrenia and for various other psychiatric disorders 
have been denied previously and are not part of the Board's 
jurisdiction in this appeal.)  "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of present disability there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(citation omitted); see 38 U.S.C.A. § 1110 (West 2002).  In 
this case, the veteran does not have PTSD.

Although the veteran has had extensive psychiatric treatment 
since at least 1979, the only records suggesting that the 
veteran has PTSD are treatment notes in November 1998 by a VA 
clinical dietitian, treatment notes in December 1998 by a 
third-year medical student at VA, and a May 2000 treatment 
note by a VA nurse practitioner.  The evidence suggesting 
that the veteran has PTSD is overwhelmingly outweighed by the 
evidence indicating that the veteran does not have PTSD.

The VA dietitian noted in November 1998 that the veteran had 
a history of paranoid schizophrenia and PTSD.  However, these 
notes are accorded no weight as medical evidence.  Mere 
transcription of lay history by a medical professional does 
not transform the lay statement into "competent medical 
evidence."  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The May 2000 statement by a VA nurse practitioner indicates 
that the nurse practitioner did not have the veteran's chart 
when the veteran was seen and had not treated the veteran 
previously.  The veteran reported that his VA psychiatrist 
had referred him for evaluation of his PTSD.  The veteran 
denied any other needs and repeatedly requested evaluation of 
his PTSD.  Examination of the veteran was deferred because 
the nurse practitioner worked at the primary care clinic, 
which did not conduct evaluations of PTSD.  The nurse 
practitioner listed an assessment of PTSD.  This evidence is 
accorded little weight.  Although PTSD was listed as a 
diagnosis and not as a history reported by the veteran, the 
diagnosis was essentially mere transcription of the lay 
history provided by the veteran, which as noted above, is not 
competent medical evidence.  The diagnosis of PTSD was not 
based upon an evaluation of the veteran's symptoms.  Indeed, 
the veteran was not examined.

The third-year medical student treated the veteran on three 
occasions in December 1998.  Each time she listed an 
assessment of paranoid schizophrenia and possible PTSD.  This 
evidence is also accorded little weight.  The medical student 
noted only "possible PTSD."  Medical evidence which merely 
indicates that the alleged disorder "may or may not" exist 
is too speculative to establish the presence of the claimed 
disorder.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); see also Morris v. West, 13 Vet. App. 94, 97 (1999) 
(deeming "speculative" a diagnosis that claimant was 
"possibly" suffering from schizophrenia); Molly v. Brown, 9 
Vet. App. 513, 517 (Holdaway J. dissenting) (noting that 
where a physician used the word "possibly" he presumably 
equally meant "possibly not").  The assessment of 
"possible PTSD" is insufficient to establish that the 
veteran has PTSD.

Against this evidence that the veteran may have PTSD stands 
essentially the veteran's entire history of psychiatric 
treatment since November 1979.  This includes evidence that 
is more recent than the evidence discussed above; that is 
provided by medical professionals with greater expertise, 
such as psychiatrists, rather than the medical student, the 
nurse practitioner, and the dietitian discussed above; that 
is based upon a more thorough evaluation of the veteran, 
including evaluations during psychiatric hospitalizations, 
than the treatment discussed above; and that is based upon 
review of or knowledge of the veteran's psychiatric history.  
As recently as May 2004, the veteran received VA treatment 
for his paranoid schizophrenia.  The psychiatrist treating 
the veteran at that time had treated the veteran at least as 
early as 1983.  The veteran was diagnosed with schizophrenia 
during a 1979 VA hospitalization.  He has also been diagnosed 
with schizophrenia during hospitalizations in 1984 and 1998.  
Except as noted above, none of the medical evidence contained 
in the record suggests that the veteran has PTSD.  The 
evidence consistently and overwhelming shows that the veteran 
has schizophrenia not PTSD.  Because the veteran does not 
have PTSD, the Board need not address the sufficiency of the 
veteran's stressors.

Although the veteran clearly believes that he has PTSD, his 
statements are not competent evidence to establish any such 
diagnosis.  Medical diagnosis involves questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Because the veteran is not shown to be a medical 
professional, he is not competent to make a determination 
that he has PTSD.  See Espiritu, 2 Vet. App. at 495; 
Grottveit, 5 Vet. App. at 93.

Accordingly, because the veteran does not have a diagnosis of 
PTSD, the Board concludes that the preponderance of the 
evidence in this case is against the claim of service 
connection for PTSD, and the claim must be denied.


2.  Diabetes mellitus

In accordance with the presumptive service connection 
provisions, diabetes mellitus may be presumed to have been 
incurred during active military service if manifested to a 
degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

Further, the veteran has alleged that he was exposed to Agent 
Orange during service and that the he served in the Republic 
of Vietnam during service.  With regard to exposure to 
herbicides, VA regulations provide that, if a veteran was 
exposed to an herbicide agent during active service, 
presumptive service connection is warranted for Type II 
diabetes mellitus.  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of Section 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (2004).

In addition to the general service connection provisions 
discussed above, the governing law provides that a "veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975 shall be presumed 
to have been exposed during such service to an herbicide 
agent . . . unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service." 38 U.S.C.A. § 1116(f) (West 2002).  The last 
date on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii) (2004).  "Service 
in the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  Id.  In addition, presumptive service connection 
for Type II diabetes mellitus under § 3.309(e) requires that 
diabetes mellitus shall have become manifest to a degree of 
10 percent or more at any time after service.  38 C.F.R. § 
3.307(a)(6)(ii) (2004).  Notwithstanding the foregoing, a 
veteran-claimant is not precluded from establishing service 
connection for diseases subject to presumptive service 
connection with proof of actual direct causation.  Cf. Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The evidence shows that the veteran has been diagnosed with 
Type II diabetes mellitus; therefore, he satisfies the 
criterion of having a current disability.  However, the 
earliest evidence of a diagnosis of diabetes mellitus is 
during a VA hospitalization in November 1998 approximately 25 
years after the veteran's separation from service in October 
1973.  At that time, the veteran reported that he had never 
been on medications for diabetes.  The veteran's service 
medical records show no treatment for diabetes mellitus or 
suspected symptoms of diabetes mellitus.  There is no medical 
evidence relating the veteran's diabetes mellitus to any 
event or injury in service.  Accordingly, the Board finds 
that the preponderance of the evidence shows that the 
veteran's diabetes mellitus is not the result of any event in 
active service.

Regarding the veteran's contentions that might make him 
eligible for presumptive service connection for Type II 
diabetes mellitus as a result of herbicide exposure, the 
Board notes that there is no evidence in the veteran's 
service medical records or service personnel records that the 
veteran was exposed to Agent Orange or another herbicide.  
The veteran's only overseas service was in the Philippines.  
The veteran's service records that clearly document his 
record of service contradict his assertions that he served in 
Vietnam.  There is no evidence to support the veteran's 
assertions.  The preponderance of the evidence is against his 
contentions.  The Board finds that the veteran has not met 
the regulatory presumption of active service in the Republic 
of Vietnam during the Vietnam era

Although the veteran clearly believes that his diabetes 
mellitus is related to his military service, his statements 
are not competent evidence to establish any such 
relationship.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because the veteran is 
not shown to be a medical professional, he is not competent 
to make a determination that his diabetes mellitus is related 
to his military service or any applicable presumptive period 
thereafter.  See Espiritu, 2 Vet. App. at 495; Grottveit, 
5 Vet. App. at 93.

Because there is no competent evidence relating the veteran's 
diabetes mellitus to his military service or any applicable 
presumptive period thereafter, the veteran's claim for 
service connection must fail.  Accordingly, because the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for diabetes mellitus, 
the claim must be denied.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for diabetes mellitus is 
denied.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


